Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Balser on 2/19/2021.

The application has been amended as follows: 
In claim 1, line 2, before ‘reinforcement’, please insert – tubular --;
In claim 1, line 2, please delete the phrase [shaped in the form of a desired structure];
 In claim 7, line 2, before ‘reinforcement’, please insert – tubular --;
In claim 7, line 2, please delete the phrase [shaped in the form of a desired structure];
In claim 14, line 2, before ‘reinforcement’, please insert – tubular --;
In claim 14, line 2, please delete the phrase [shaped in the form of a desired structure].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious an apparatus comprising a tubular reinforcement cage, at least one lifter, the at least one lifter incorporated into a lateral side of the reinforcement cage by interweaving with the reinforcement cage in an over and under method, the lifter configured to fold down during pouring of concrete over the reinforcement cage in position in a mold and to spring up after the mold is removed and concrete molded around the cage, the lifter protruding from a smooth surface of the concrete with no voids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633